Exhibit 10.7
Execution Copy




TERM SHEET
This term sheet (the “Agreement”) dated as of November 6, 2018 sets forth the
terms of agreement among ANR, Inc. (“ANR”), Alpha Natural Resources Holdings,
Inc. (“Holdings”), Contura Energy, Inc. (“Contura”) and the West Virginia
Department of Environmental Protection (“WVDEP”) (hereinafter, collectively,
the “Parties”) to fully and finally resolve the issues relating to ANR’s
issuance of a dividend in connection with its impending merger with Contura. The
terms and conditions described herein are part of a comprehensive agreement,
each element of which is consideration for the other elements and is an integral
aspect of such agreement. The Parties agree that the Agreement reflected herein
shall be effective immediately.
Consents
Subject to the terms and conditions hereof and pursuant to Sections 7(a) and (c)
of the Permitting and Reclamation Plan Settlement Agreement for the State of
West Virginia dated as of July 12, 2016 (as heretofore amended, the “Amended
Settlement Agreement”), WVDEP: (1) consents to the issuance by ANR and Holdings
of a cash dividend of $2.725 per share for each share of Class C-1 Common Stock
and Class C-2 Common stock of ANR and Common Stock of Holdings (the “Dividend”)
on or about November 7, 2018; provided, however, that the aggregate amount of
the cash dividends shall not exceed $60.2 million, and (2) acknowledges that it
has determined that the successor entities that will exist after the merger of
ANR and Holdings with Contura in accordance with the amended merger agreement
dated September 27, 2018 (the “Merger”) have the ability to complete the
obligations set forth in Section 7(a) of the Amended Settlement Agreement.
Amendment
Upon consummation of the Merger, WVDEP, ANR, and Holdings shall enter into a
third amendment to the Amended Settlement Agreement, which amendment shall
delete Section 7(c) of the Amended Settlement Agreement. Except as so amended,
the Amended Settlement Agreement shall remain in full force and effect and the
amendment of Section 7(c) shall have no effect on any other provision of the
Amended Settlement Agreement, the Amended Reclamation Funding Agreement, the
Amendment, or any other existing agreement or document between the parties
hereto, including, without limitation, the other limitations on certain
transactions set forth in Section 7 of the Amended Settlement Agreement.
Extension of Existing Collateral
(1)  The first lien mortgage and deed of trust in the office and associated real
estate in Julian, WV, previously granted by ANR to WVDEP to secure ANR’s
obligations under the Amended Settlement Agreement through December 31, 2018
shall be extended and continue to secure ANR’s obligations under the Amended
Settlement Agreement until ANR and Contura complete the payments required of
them under the Reclamation Funding Agreement dated as of July 12, 2016 by and



1 of 4

--------------------------------------------------------------------------------







 
among ANR, Contura, WVDEP, and the regulatory agencies of each of the States of
Illinois, Tennessee (as administered by the Office of Surface Mining and
Reclamation Enforcement), Kentucky and Virginia (as heretofore amended, the
“Amended Reclamation Funding Agreement”).
(2)  Contura shall continue to hold subject to the applicable Deposit Account
Control Agreement(s) referenced in the Amendment of Agreements dated as of
October 23, 2017 by and between Contura and WVDEP (the “Amendment”) the
remaining balance of the Account Collateral (as defined in the Amendment) until
ANR and Contura complete the payments required of them under the Amended
Reclamation Funding Agreement.
Performance Bond
Concurrent with ANR’s issuance of the Dividend, Contura shall either post cash
collateral in the amount of $9 million with WVDEP or cause to be issued a letter
of credit permitted under applicable West Virginia law to WVDEP in the amount of
$9 million for the benefit of WVDEP, in either case in form and substance
acceptable to WVDEP (the “Letter of Credit”), to secure the payment obligations
of Contura and ANR under the Amended Reclamation Funding Agreement and the
Amended Settlement Agreement (as amended by this Agreement) until the
Performance Bond is issued in accordance with the next paragraph.


Within forty-five (45) days of the issuance of the Dividend, Contura shall cause
to be issued a performance bond permitted under applicable West Virginia law to
WVDEP in the amount of $35 million for the benefit of WVDEP, in either case in
form and substance acceptable to WVDEP (the “Performance Bond”), to secure the
payment obligations of Contura and ANR under the Amended Reclamation Funding
Agreement and the Amended Settlement Agreement (as amended by this Agreement).
The amount of the Performance Bond shall decrease on a dollar to dollar basis
after the payment obligations of Contura and/or ANR fall below $35 million.


If the Performance Bond is not issued within twenty-five (25) days of the
issuance of the Dividend, Contura will post additional cash collateral in the
amount of $26 million with WVDEP or cause to be issued an additional Letter of
Credit in the amount of $26 million to be held until the Performance Bond is
issued.
The Letter(s) of Credit or cash collateral provided above shall be returned to
Contura within five (5) business days after receipt of the Performance Bond by
WVDEP.



2 of 4



--------------------------------------------------------------------------------







 
Unless earlier called upon or forfeited, the Performance Bond shall be returned
to Contura upon the completion of the payments required of ANR and Contura under
the Amended Reclamation Funding Agreement.
The remaining payments required under the Amended Reclamation Funding Agreement
are:
ANR
July 26, 2019 - $17,500,000
July 26, 2020 - $17,500,000
July 26, 2021 - $17,500,000
July 26, 2022 - $10,000,000
Contura
July 26, 2019 - $10,000,000
July 26, 2020 - $12,000,000
Rights to Call the Performance Bond
WVDEP may draw down on the Performance Bond in the event ANR or Contura does not
complete the payments required of ANR and Contura under the Amended Reclamation
Funding Agreement.
Minimum Liquidity
Contura agrees that, prior to making any dividend payment to its shareholders,
the company will provide evidence satisfactory to WVDEP that, inclusive of the
effect of paying the dividend, Contura will have remaining total liquidity,
including cash, cash equivalents and asset backed loan availability, that is
greater than or equal to the total amount of the remaining payment obligations
of both Contura and ANR under the Amended Reclamation Funding Agreement. In the
event Contura issues a dividend payment in violation of this requirement, WVDEP
may draw on the Performance Bond in an amount equal to the difference between
the amount owed to WVDEP by ANR and Contura at the time of the dividend payment
and the amount of liquidity immediately after the payment of the dividend.
Payment of Attorneys’ Fees
ANR and Contura agree to pay the reasonable attorneys’ fees and costs incurred
by WVDEP in connection with the Dividend and the Merger and the negotiation and
documentation of the resolution thereof, this Agreement, and the transactions
contemplated hereby, up to a maximum amount of $50,000.00.



ANR, INC.
 
 
By:
/s/ Andrew B. McCallister
Name: Andrew B. McCallister
Its: SVP, Secretary & General Counsel





3 of 4



--------------------------------------------------------------------------------







ALPHA NATURAL RESOURCES HOLDINGS, INC.
 
 
 
 
 
 
By:
/s/ Andrew B. McCallister
 
Name: Andrew B. McCallister
 
Its: SVP, Secretary & General Counsel
 
 
 
 
 
 
 
CONTURA ENERGY, INC.
 
 
 
 
 
 
By:
/s/ Mark M. Manno
 
Name: Mark M. Manno
 
Its: EVP, Chief Administrative and Legal Officer and Secretary
 
 
 
 
 
 
WEST VIRGINIA DEPARTMENT OF ENVIRONMENTAL PROTECTION
 
 
 
 
 
 
By:
/s/ Jason E. Wandling
 
Name: Jason E. Wandling
 
Its: General Counsel
 



4 of 4

